                                                                             Case 2:19-cv-01017-JCM-NJK Document 1 Filed 06/14/19 Page 1 of 5



                                                                         1   Kevin L. Hernandez, Esq.
                                                                             Nevada Bar No. 12594
                                                                         2   LAW OFFICE OF KEVIN L.
                                                                             HERNANDEZ
                                                                         3   8872 S. Eastern Avenue, Suite 270
                                                                             Las Vegas, Nevada 89123
                                                                         4   T: (702) 563-4450
                                                                             F: (702) 552-0408
                                                                         5   kevin@kevinhernandezlaw.com
                                                                             Attorney for Plaintiff
                                                                         6

                                                                         7                                UNITED STATES DISTRICT COURT

                                                                         8                                        DISTRICT OF NEVADA

                                                                         9   NYCHEA LISH, an individual;                            Case No.: 2:19-cv-01017
                                                                        10                                      Plaintiff,
                                                                        11                                                            COMPLAINT FOR VIOLATIONS OF
                                                                               v.                                                      THE FAIR DEBT COLLECTION
Law Office of Kevin L. Hernandez




                                                                        12                                                           PRACTICES ACT, 15 U.S.C. § 1692, ET.
                                                                                                                                     SEQ. AND FAIR CREDIT REPORTING
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                             SUMMIT COLLECTION SERVICES, INC., a                        ACT, 15 U.S.C. § 1681, ET. SEQ.
                                                                        13   domestic corporation;
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14                                      Defendant.
                                                                                                                                                  JURY DEMAND
                                                                        15

                                                                        16           Plaintiff, Nychea Lish (“Plaintiff”), by and through her attorney of record, Kevin L.

                                                                        17   Hernandez, Esq. of the Law Office of Kevin L. Hernandez, and for her claims for relief against

                                                                        18   Defendant, Summit Collection Services, Inc. (“Summit”), complains and alleges as follows:

                                                                        19                                     JURISDICTION AND VENUE
                                                                        20           1.      This action arises out of Summit’s violations of the Fair Credit Reporting Act, 15

                                                                        21   U.S.C. § 1681, et. seq. (“FCRA”) and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692,

                                                                        22   et seq. (“FDCPA”).

                                                                        23           2.      This court has jurisdiction over this matter under 15 U.S.C. § 1681(p), 15 U.S.C.

                                                                        24   § 1692k, and U.S.C. § 1331.

                                                                        25           3.      Under 28 U.S.C. § 1391(b), venue in this District is proper because Plaintiff and

                                                                        26   Summit reside and/or do business in the District of Nevada.

                                                                        27           4.      Venue is also proper in this District because the acts and transactions that give

                                                                        28   rise to this action occurred, in substantial part, in the District of Nevada.
                                                                                                                             Page 1 of 5
                                                                             Case 2:19-cv-01017-JCM-NJK Document 1 Filed 06/14/19 Page 2 of 5



                                                                         1                                               PARTIES

                                                                         2            5.    Plaintiff is an adult individual who resided in the State of Nevada during the times

                                                                         3   relevant to the Complaint.

                                                                         4            6.    Plaintiff is a natural person obligated or allegedly obligated to pay a debt, and

                                                                         5   therefore, is a “consumer” as defined by 15 U.S.C. § 1692a(3).

                                                                         6            7.    Summit is a domestic corporation company doing business in the State of Nevada.

                                                                         7            8.    Summit furnishes consumer credit information and data to the national consumer

                                                                         8   reporting agencies and is, therefore, a “furnisher” as that term is defined by 15 U.S.C. § 1681, et.

                                                                         9   seq.

                                                                        10            9.    Summit purchases, services, and collects defaulted consumer debts as its principal

                                                                        11   purpose, and as such, Summit is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
Law Office of Kevin L. Hernandez




                                                                        12            10.   Summit regularly collects or attempts to collect consumer debts owed or due
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13   another, or asserted to be owed or due another, and as such, Summit is a “debt collector” as
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14   defined by 15 U.S.C. § 1692a(6).

                                                                        15                                      FACTUAL ALLEGATIONS

                                                                        16            11.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                        17   below.

                                                                        18            12.   Within the past year, Summit wrongfully engaged in collection activities against

                                                                        19   Plaintiff for an alleged financial obligation arising from a consumer transaction related to
                                                                        20   consumer towing (the “Debt”).

                                                                        21            13.   Summit alleges Plaintiff incurred a consumer debt as a result of an alleged motor

                                                                        22   vehicle debt with a consumer creditor (“Creditor”), which was primarily for family, personal, or

                                                                        23   household purposes, and which meets the definition of a “debt” under 15 U.S.C § 1692a(5).

                                                                        24            14.   On October 25, 2018, Summit served a debt collection letter to Plaintiff to collect

                                                                        25   a debt for the Creditor totaling $4,271.86 (the “Debt”).

                                                                        26            15.   In December 2018, Plaintiff sent a written dispute notice to Summit and the

                                                                        27   national credit bureaus disputing the validity of the Debt and advising that she did not owe the

                                                                        28   Debt.
                                                                                                                         Page 2 of 5
                                                                             Case 2:19-cv-01017-JCM-NJK Document 1 Filed 06/14/19 Page 3 of 5



                                                                         1            16.   After receiving the written dispute from Plaintiff, a Summit representative called

                                                                         2   Plaintiff and harassed her to collect the Debt by threatening Plaintiff with wage garnishment

                                                                         3   despite not having a valid judgment at the time of the threat.

                                                                         4            17.   The Summit representative forced Plaintiff to sign a purported settlement

                                                                         5   agreement for the Debt through intimidation and false threats of wage garnishment.

                                                                         6            18.   Summit improperly verified the Debt with the national credit bureaus and failed to

                                                                         7   note an ongoing consumer dispute.

                                                                         8                                    FIRST CLAIM FOR RELIEF

                                                                         9              [Violations of the FDCPA; 15 U.S.C. § 1692c, 1692d, 1692e(5), 1692e(8)]

                                                                        10            19.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                        11   below.
Law Office of Kevin L. Hernandez




                                                                        12            20.   Summit violated 15 U.S.C. § 1692c(c) by contacting Plaintiff to collect the Debt
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13   after receiving her written demand to cease and desist communications.
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14            21.   Summit further violated 15 U.S.C. § 1692d by engaging in harassment and abuse

                                                                        15   to collect the Debt, including without limitation, contacting Plaintiff to collect the Debt despite

                                                                        16   Plaintiff’s multiple demands to cease contact.

                                                                        17            22.   Summit further violated 15 U.S.C. § 1692d by engaging in harassment and abuse

                                                                        18   to collect the Debt, including without limitation, threatening Plaintiff with wage garnishment

                                                                        19   without a valid judgment to force a purported settlement agreement.

                                                                        20            23.   Summit violated 15 U.S.C. § 1692e(5) by threatening Plaintiff with wage

                                                                        21   garnishment before obtaining a valid judgment for the Debt.

                                                                        22            24.   Summit violated 15 U.S.C. § 1692e(8) by failing to communicate that Plaintiff

                                                                        23   disputes the validity of the Debt with the national credit bureaus.

                                                                        24            25.   The preceding acts and omissions of Summit constitute multiple intentional,

                                                                        25   reckless and/or negligent violations of the FDCPA, including every one of the above-cited

                                                                        26   provisions.

                                                                        27            26.   As a result of the above-referenced violations by Summit, Plaintiff is entitled to

                                                                        28   statutory damages, plus actual damages to be proven at the time of trial in this matter.
                                                                                                                         Page 3 of 5
                                                                             Case 2:19-cv-01017-JCM-NJK Document 1 Filed 06/14/19 Page 4 of 5



                                                                         1            27.   Plaintiff has been forced to retain the Law Office of Kevin L. Hernandez to

                                                                         2   pursue these claims and protect her legal rights and is therefore entitled to recover reasonable

                                                                         3   attorney’s fees plus costs incurred under 15 U.S.C. § 1692k.

                                                                         4            28.   Plaintiff suffered actual harm as a direct and proximate result of Summit’s actions

                                                                         5   through the embarrassment, intrusion, invasion of privacy, and wasted time associated with

                                                                         6   Summit’s collection tactics referenced in this Complaint.

                                                                         7            29.   Plaintiff may have suffered damages in other ways and to other extents not

                                                                         8   presently known to Plaintiff, and not specified in this Complaint.

                                                                         9            30.   Plaintiff reserves the right to assert additional facts and damages not referenced in

                                                                        10   this Complaint, and/or to present evidence of the same at the time of trial.

                                                                        11                                  SECOND CLAIM FOR RELIEF
Law Office of Kevin L. Hernandez




                                                                        12                  [Violations of the FCRA, 15 U.S.C. § 1681s-2(b) against Summit]
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13            31.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14   below.

                                                                        15            32.   Summit violated the FCRA, 15 U.S.C. § 1681s-2(b), by continuing to report the

                                                                        16   false representations within Plaintiff’s credit file with the national credit bureaus (Equifax,

                                                                        17   Experian, and Trans Union); by failing to investigate Plaintiff’s dispute properly; by failing to

                                                                        18   review all relevant information regarding Plaintiff’s dispute; by failing to respond to the national

                                                                        19   credit bureaus accurately; by failing to report results on Plaintiff’s credit file correctly; and by
                                                                        20   failing to permanently and lawfully correct its own internal records to prevent the

                                                                        21   aforementioned violations.

                                                                        22            33.   As a direct and proximate result of this conduct alleged in this Complaint,

                                                                        23   Plaintiff suffered, and continues to suffer, damage by loss of credit, and loss of ability to

                                                                        24   purchase and benefit from credit.

                                                                        25            34.   Plaintiff suffered further actual harm as a direct and proximate result of Summit’s

                                                                        26   actions because her credit report does not reflect that she disputes the validity of the Debt, which

                                                                        27   she does not owe.

                                                                        28
                                                                                                                         Page 4 of 5
                                                                             Case 2:19-cv-01017-JCM-NJK Document 1 Filed 06/14/19 Page 5 of 5



                                                                         1           35.    Summit’s acts and omissions were willful, rendering it liable for punitive

                                                                         2   damages in an amount to be determined at trial on the merits under 15 U.S.C. § 1681n.

                                                                         3          36.     In the alternative, Summit was negligent in the above-referenced acts and

                                                                         4   omissions, entitling Plaintiff to recover under 15 U.S.C. § 1681o.

                                                                         5          37.     As a direct and proximate result of the above-referenced violations by Summit,

                                                                         6   Plaintiff is entitled to statutory damages plus actual damages to be proven at the time of trial in

                                                                         7   this matter.

                                                                         8          38.     Plaintiff is entitled to recover costs and attorney’s fees from Summit in an amount

                                                                         9   to be determined by the court under 15 U.S.C. § 1681n or § 1681o.

                                                                        10          39.     Plaintiff may have suffered damages in other ways and to other extents not

                                                                        11   presently known to Plaintiff, and not specified in this Complaint.
Law Office of Kevin L. Hernandez




                                                                        12          40.     Plaintiff reserves the right to assert additional facts and damages not referenced in
                              TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                        13   this Complaint, and/or to present evidence of the same at the time of trial.
                                  8872 S. Eastern Avenue, Suite 270
                                      Las Vegas, Nevada 89123




                                                                        14           WHEREFORE, Plaintiff prays for relief as follows:

                                                                        15           1.     For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and

                                                                        16                  interest incurred;

                                                                        17          2.      For an award of actual damages;

                                                                        18          3.      For an award of statutory damages;

                                                                        19          4.      For an award of punitive damages; and

                                                                        20          5.      For such other further relief as the court deems proper.

                                                                        21          Dated: June 14, 2019
                                                                                                                                   LAW OFFICE OF KEVIN L.
                                                                        22                                                         HERNANDEZ
                                                                        23                                                         /s/ Kevin L. Hernandez            .
                                                                                                                                   Kevin L. Hernandez, Esq.
                                                                        24                                                         Nevada Bar No. 12594
                                                                                                                                   8872 S. Eastern Avenue, Suite 270
                                                                        25                                                         Las Vegas, Nevada 89123
                                                                                                                                   kevin@kevinhernandezlaw.com
                                                                        26                                                         Attorney for Plaintiff
                                                                        27

                                                                        28
                                                                                                                         Page 5 of 5
